In the

United States Court of Appeals
              For the Seventh Circuit

No. 09-1388

R AYMOND R.S. H EYDE,
                                              Plaintiff-Appellant,
                               v.

G ARY P ITTENGER, et al,
                                           Defendants-Appellees.


           Appeal from the United States District Court
                 for the Central District of Illinois.
           No. 1:07-cv-01182—Michael M. Mihm, Judge.



   A RGUED S EPTEMBER 16, 2010—D ECIDED JANUARY 11, 2011




  Before C UDAHY, R OVNER, and E VANS, Circuit Judges.
  E VANS, Circuit Judge. Raymond Heyde, the trustee of
an entity called the Raymond R.S. Heyde Revocable
Trust, holds title to residential property located in
Tazewell County, Illinois. Heyde brought suit against
five members of the Tazewell County Board of Review
(“BOR”): Gary Pittenger, Lloyd Orrick, Joe Varda,
Rob Paulin and Robert Kieser; as well as Kristal
Deininger, acting Supervisor of Assessments, Jim Unsicker,
2                                               No. 09-1388

temporary acting Supervisor of Assessments, and
Richard Brehmer, Deer Creek Township Assessor (“the
Assessors”). Heyde asserts that by setting his property’s
assessment at levels grossly disproportionate to its fair
market value, the BOR and the Assessors deprived him
of his equal protection rights, conspired to violate his
equal protection rights, and retaliated against him for
previously exercising his right to challenge assess-
ments—all in violation of 42 U.S.C. § 1983. He sought,
among other things, damages against the defendants.
  The district judge granted the BOR’s Rule 12(b)(6)
motion, finding they had absolute immunity. The judge
later dismissed the case without prejudice against the
remaining Assessors. Citing principles of comity, he
found that the case was premature because Heyde
had not exhausted his available state remedies. The
judge also denied Heyde’s motion for reconsideration.
Heyde now appeals.
  Some might think that Tazewell County, Illinois, is an
unlikely spot for a nasty dispute like the one in this case.
The county, which is just south of Peoria, describes itself
on its website as a “central Illinois community which
combines city assets with the serene beauty and quiet
countryside of rural living.” But looks can be deceiving
as Mr. Heyde’s decision to go to war in federal court
with eight of his fellow county residents is anything
but serene and quiet.
   In Tazewell County, the Township Assessor makes the
initial assessment value of each property. According to
Illinois law, the assessor shall assess “the property at
No. 09-1388                                              3

33 a % of its fair cash value.” 35 ILCS 200/9-155. If a
resident is dissatisfied with an assessment, he is entitled
to file a complaint with the BOR. “[T]he board of
review upon application of any taxpayer or upon its
own motion may revise the entire assessment of any
taxpayer or any part of the assessment as appears to it to
be just.” 35 ILCS 200/16-30. The BOR may not increase
the assessment without giving the taxpayer notice and
an opportunity to be heard. 35 ILCS 200/16-25, -30, -55.
The BOR has the power to “summon any assessor,
deputy, or other person to appear before it to be ex-
amined under oath concerning the method by which
any evaluation has been ascertained.” 35 ILCS 200/16-10.
  If, after the BOR has rendered its decision, the
property owner remains dissatisfied, he may appeal the
decision to the Illinois Property Tax Appeal Board
(“PTAB”). 35 ILCS 200/16-160. A hearing before the
PTAB “shall be granted if any party to the appeal so
requests.” 35 ILCS 200/16-170. The PTAB may request
the production of any material documents and issue
subpoenas. Id, 35 ILCS 200/16-175. All PTAB decisions
are subject to review by the state circuit courts, pursuant
to Administrative Review Law and may be further ap-
pealed through the state court system. 35 ILCS 200/16-195.
  In the fall of 2003, Heyde received his 2004 notice of
assessment. The BOR assessed his property at $207,270.
Heyde filed a complaint with the BOR, challenging
the assessment as exceeding 33a % of the property’s
fair market value. The BOR granted relief and de-
creased the assessment to $140,000.
4                                               No. 09-1388

  In August 2004, Heyde received a notice which
increased the assessment for 2005 to $149,850. Heyde
again filed a complaint with the BOR. This time, the
BOR declined to reduce the assessment.1
  In January 2005, Heyde hired an independent
appraiser, who appraised his property at a fair market
value of $435,000, which would result in an assessment
of $145,000. In September 2005, Heyde received his
2006 notice of assessment. This time the assessment was
set at $153,776. Yet again, Heyde filed a challenge with
the BOR, submitting the independent appraiser’s esti-
mate as well as measurements of the house. In its June 1,
2006 decision, however, the BOR declined to reduce
the assessment. Instead, the assessment was increased,
very significantly, to $436,276. The huge jump in
assessed value was apparently based on the belief that
the house was much bigger than it was originally
thought to be. The house on the property, which sits
behind a locked gate and cannot be seen from any
public way, was thought to include over 10,000 square
feet of living space.
  Following the BOR’s June 1 decision, Richard Brehmer,
the Tazewell County Assessor, reported the property’s
assessment at $458,860. Jim Unsicker, the acting Super-



1
  The actual tax rates do not appear to be in the record. But
assuming, for example, that they were something in the area
of 6% of the assessed value, the increase in Heyde’s tax bill
for 2005 over 2004 would have been rather modest: a jump to
$8,991 from $8,400.
No. 09-1388                                             5

visor of Assessment for the county, mailed the 2007
notice of assessment to Heyde. In May 2007, Heyde
again filed a complaint with the BOR. But the BOR af-
firmed the $458,860 assessment.
  For the subsequent tax years until 2009, the BOR refused
to lower the assessment on Heyde’s property. Heyde
continued to file complaints with the BOR. The roadblock
to resolving the dispute seems to be that Heyde, for
several years, declined to allow anyone from the county
onto his property to do an inspection. The BOR continued
to affirm the assessment.
  On July 5, 2006, before filing this action with the
district court, Heyde appealed the BOR’s June 1, 2006
decision to the PTAB. A PTAB hearing officer heard
the case on May 4, 2009. By this time, Heyde had
allowed the BOR onto his property and both Heyde and
the BOR stipulated that the residence contained 4,021
square feet of living area.
   On November 25, 2009, the PTAB ordered a reduction
in the assessment of Heyde’s property for the 2005 tax
year. The PTAB, however, did not reduce the assess-
ment to Heyde’s liking, and on December 30, 2009, he
filed a complaint with the Tenth Judicial Circuit Court
for Tazewell County, Illinois, seeking administrative
review of the PTAB decision pursuant to 735 ILCS 5/3-101
et. seq. Heyde currently has additional appeals pending
before the PTAB for other tax years up to 2009. Ap-
parently, none have been scheduled for a hearing.
  In July 2007, Heyde filed a complaint in federal court
against BOR Chairman Pittenger and former BOR
6                                               No. 09-1388

members Orrick and Varda. On December 14, 2007, he
amended his complaint to include current BOR members
Paulin and Kieser, as well as Tazewell County Assessors
Deininger, Unsicker, and Brehmer. He sought “in excess
of $400,000 plus punitive damages.”
  The district judge granted the BOR members’ Rule
12(b)(6) motion, finding that they were entitled to
absolute immunity. The remaining defendants (the As-
sessors) later filed a motion for summary judgment
arguing that Heyde’s case was premature because he
has appeals pending before the PTAB and thus he has not
exhausted his state remedies. In the alternative, they
argued that they were protected by qualified immunity.
The district judge found Heyde’s claims to be premature
under principles of comity. The judge accordingly dis-
missed Heyde’s case without prejudice and did not
reach the question of qualified immunity. The judge
also denied Heyde’s motion for reconsideration.
  As a preliminary matter, the BOR and the Assessors
argue that we do not have jurisdiction to hear this
appeal because the district judge dismissed the case
without prejudice. The Assessors argue that because
Heyde can return to federal court after he has exhausted
his state remedies the district judge’s ruling was not a
final order.
  In Taylor-Holmes v. Office of the Cook County Public Guard-
ian, however, we noted that “[a] dismissal without preju-
dice is an appealable final order if it ends the suit so far
as the district court is concerned.” 503 F.3d 607, 610
(7th Cir. 2007). Heyde correctly points out that the
No. 09-1388                                                7

district judge’s order effectively ends this suit because
after Heyde has exhausted his state remedies the only
federal court that can review the state court judgment
is the Supreme Court. See Fair Assessment in Real Estate
Ass’n, Inc. v. McNary, 454 U.S. 100, 116 (1981). Therefore,
the district judge’s order effectively ended the suit so
far as the federal district court was concerned. Accord-
ingly, we have jurisdiction to hear this appeal.
   Next, we review the district judge’s grant of the BOR’s
Rule 12(b)(6) motion to dismiss finding that the BOR is
entitled to absolute immunity. Orders granting motions
to dismiss are reviewed de novo. Justice v. Town of Cicero,
577 F.3d 768, 771 (7th Cir. 2009). “In assessing whether
the plaintiff has stated a valid claim for relief, we
construe the complaint in the light most favorable to
the plaintiff, accepting as true all well-pleaded facts
alleged, and drawing all possible inferences in her favor.”
Golden v. Helen Sigman & Associates, Ltd., 611 F.3d 356, 360
(7th Cir. 2010) (internal quotations omitted). To state a
claim under 42 U.S.C. § 1983, “[a] plaintiff[] must allege
that a government official, acting under color of state
law, deprived [him] of a right secured by the Constitution
or laws of the United States.” Estate of Sims ex rel. Sims v.
County of Bureau, 506 F.3d 509, 514 (7th Cir. 2007). Dis-
missal is proper “if the complaint fails to set forth
‘enough facts to state a claim to relief that is plausible on
its face.’ ” St. John’s United Church of Christ v. City of
Chicago, 502 F.3d 616, 625 (7th Cir. 2007) (quoting Bell
Atlantic Corp. v. Twombly, 550 U.S. 544, 570).
  Here, the members of the BOR argue, and the district
judge agreed, that Heyde’s § 1983 claims should be dis-
8                                                 No. 09-1388

missed because they are entitled to absolute immunity.
Our approach to determining whether an official is
entitled to absolute immunity is well established; we
apply a functional approach. Buckly v. Fitzsimmons, 509
U.S. 259, 269 (1993). “That is, we look to the nature of the
function performed, not the identity of the actor who
performed it. . . . Absolute immunity is not limited to
government officials with the title of prosecutor or
judge.” Wilson v. Kelkhoff, 86 F.3d 1438, 1443 (7th Cir.
1996) (internal citation omitted). Absolute immunity
protects members of quasi-judicial adjudicatory bodies
when their duties are functionally equivalent to those of
a judge or prosecutor. Butz v. Economou, 438 U.S. 478, 512-
13 (1978). “[T]he nature of the adjudicative function
requires a judge frequently to disappoint some of the
most intense and ungovernable desires that people can
have.” Forrester v. White, 484 U.S. 219, 226 (1988). Therefore,
we have found that,
    [T]he cloak of immunity is designed to prevent a
    situation in which decision-makers ”act with an
    excess of caution or otherwise . . . skew their decisions
    in ways that result in less than full fidelity to the
    objective and independent criteria that ought to
    guide their conduct,” out of a fear of litigation or
    personal monetary liability.
Tobin for Governor v. Illinois State Board of Elections, 268
F.3d 517, 522 (7th Cir. 2001) (quoting Forrester, 484 U.S.
at 223).
  Moreover, in Butz, the Supreme Court identified
several characteristics of quasi-judicial functions that
No. 09-1388                                              9

courts should consider when determining whether a
public official is entitled to absolute immunity: (1) the
need to assure that the individual can perform his func-
tions without harassment or intimidation; (2) the
presence of safeguards that reduce the need for damages
actions as a means for controlling unconstitutional con-
duct; (3) the insulation from political influence; (4) the
importance of precedent; (5) the adversarial nature of the
process; and (6) the correctability of error on appeal. 438
U.S. at 512.
  Absolute immunity, however, applies only to judicial
acts and does not protect the official from acts that are
ministerial or administrative in nature. Dawson v. Newman,
419 F.3d 656, 661 (7th Cir. 2005). Moreover, “the official
seeking absolute immunity bears the burden of showing
that such immunity is justified for the function in ques-
tion.” Burns v. Reed, 500 U.S. 478, 486 (1991). Here, the
district judge found that the BOR members are entitled
to absolute immunity because, under the Butz criteria
and Illinois statutes governing the BOR, their actions
while reviewing Heyde’s property assessment claim
were quasi-judicial in nature. We agree.
  Heyde argues that when the BOR relied on evidence
it gathered, and did not confine its process to mate-
rials submitted by the parties (and thus increased his
property assessment on its own accord), it was acting in
an investigatory capacity, and therefore the members
should not be granted absolute immunity. In support of
his argument, Heyde cites several Supreme Court cases
in which an officer was denied absolute immunity
10                                              No. 09-1388

because he was acting in an investigative capacity at the
time in question. See Hartman v. Moore, 547 U.S. 250, 262 n.8
(2006) (no absolute immunity for a prosecutor for
conduct taken in an investigatory capacity); Buckley, 509
U.S. at 271-75 (no absolute immunity for a prosecutor
acting in an administrative capacity); Burns, 500 U.S. at
492-96 (no absolute immunity when a prosecutor offers
legal advice to the police regarding interrogation prac-
tices). These cases, however, are easily distinguishable.
The BOR was not acting in an investigatory capacity.
Rather, the actions of the BOR here were quasi-judicial
in nature and in accordance with Illinois law.
   Under Illinois law, the BOR has the authority to:
(1) resolve complaints challenging property tax assess-
ments set by county officials; and (2) on its own
motion revise the entire assessment of any taxpayer or
any part of the assessment as appears to be just. See 35
ILCS 200/16-25, -30. The BOR is the fact-finder and
decision-maker for disputed property assessments in
its county. Therefore, Heyde’s argument that the BOR
was acting in an investigatory capacity fails. Illinois
statutes are clear—the BOR is within its bounds as a
judicial body to revise Heyde’s property assessment.
How it assembled the evidence upon which it relied
does not change the nature (quasi-judicial) of the action
it takes.
  In addition to the Illinois statutes, our conclusion that
the BOR members are entitled to absolute immunity is
supported by our previous decisions. In Reed v. Village
of Shorewood, we found that “the commissioner is acting
No. 09-1388                                               11

in a judicial capacity when he revokes a liquor license.
He may not revoke without finding that the licensee
has violated the law; he may make that finding only
after notice and hearing; and he ‘shall reduce all evi-
dence to writing and shall maintain an official record of
the proceedings.’ ” 704 F.2d 943, 951 (7th Cir. 1983) (inter-
nal citations omitted). As the district judge noted here,
although the BOR can quite properly increase assessments
on its own, like in Reed, it can do so only if it provides
notice and hearing. 35 ILCS 200/16-30. Indeed, the BOR
engaged in a judicial proceeding, giving Heyde the oppor-
tunity to present evidence before it increased his assess-
ment.
   In Crenshaw v. Baynerd, we affirmed a finding of
absolute immunity granted to the Indiana Civil Rights
Commission, determining that the Commission’s decision
that it lacked jurisdiction to investigate an allegation of
discrimination was an action taken in an adjudicatory
capacity. 180 F.3d 866, 868 (7th Cir. 1999). We have
also found that members of a prison review board that
held a hearing to evaluate whether revocation of a plain-
tiff’s supervised release was proper before revoking
the release were entitled to absolute immunity. Wilson,
86 F.3d at 1443-45. And we have affirmed a grant of
summary judgment to members of the Illinois Board
of Elections concluding that they were entitled to
absolute immunity when ruling on objections to nomina-
tions for state offices. Tobin for Governor, 268 F.3d at 522.
We have also observed that administering oaths, examin-
ing witnesses, and the power to issue subpoenas are
hallmarks of the sort of duties that entitle government
12                                          No. 09-1388

or administrative actors to the protection afforded by
the doctrine of absolute immunity. Id.
  Here, the BOR had similar duties. It was empowered
to “summon any assessor, deputy, or any other person
to appear before it to be examined under oath con-
cerning the method by which any evaluation has been
ascertained.” 35 ILCS 200/16-10. More importantly,
the BOR can only increase an assessment if it gives the
property owner notice and an opportunity to be heard.
35 ILCS 200/16-25, -30, -55.
  Additionally, in Tobin for Governor, we found that, in
accordance with the Butz factors, absolute immunity
was necessary to “protect the board members from harass-
ment and intimidation so that they can exercise their
independent judgment.” 268 F.3d at 522. Likewise, the
BOR statutory function of affirming, denying, and re-
vising property assessments is inherently controversial
and likely to result in disappointed parties and, unless
checked, a multitude of lawsuits.
  Finally, in Reed we found that the ability of the
individual to appeal the decision of the administrative
official weighs toward granting absolute immunity. 704
F.2d at 951. “The basis of the absolute immunity of
judges is less that they are unlikely to commit wrongs
than that their wrongs are largely remediable through
the appellate process.” Id. at 952. This justification
applies equally to actions taken by the BOR.
  Illinois law provides safeguards to review (and
correct, if necessary) BOR decisions on appeal. 35 ILCS
200/16-160. The statute guarantees an appeal as of right
No. 09-1388                                                13

with the PTAB. And the PTAB reviews BOR decisions
de novo. 35 ILCS 200/16-180. See Tobin for Governor, 268
F.3d at 522 (finding it important to the determination of
whether the official was entitled to absolute immunity
that Illinois statute afforded judicial review against
board decisions). Moreover, PTAB decisions are ap-
pealable to the Illinois courts pursuant to Illinois Ad-
ministrative Review Law. 35 ILCS 200/16-195; see also
Beverly Bank v. Board of Review of Will County, 117 Ill. App.
3d 656, 662 (1983).
  Therefore, we agree with the district court. Heyde’s
argument that the BOR members were acting in an in-
vestigatory capacity, and thus are not entitled to
absolute immunity, is unpersuasive. The BOR has the
characteristics that counsel towards granting absolute
immunity. The BOR members’ actions while performing
their duties as instructed by Illinois statutes, Heyde’s
ability to present evidence and question witnesses, his
ability to appeal both to the PTAB and, if still dissatisfied,
to the Illinois courts, and the need to protect BOR
members from fear of intimidation and litigation, fall
squarely within the Butz factors and within our previous
decisions regarding absolute immunity for state and
local administrative officials. Accordingly, the BOR
members are entitled to absolute immunity.
  We turn then to the district judge’s grant of the Asses-
sors’ summary judgment motion. Our review is de novo.
The district judge granted the Assessors’ motion
finding that Heyde’s claims are premature and barred
by principles of comity.
14                                                 No. 09-1388

  In McNary, the plaintiff, a non-profit corporation called
Fair Assessment in Real Estate, sued the Missouri State
Tax Commission alleging that the organization’s
members were deprived of equal protection and due
process by the Commission’s unequal taxation of real
property. 454 U.S. at 105-06. The Court, citing the
decision in the district court, found that,
     To allow such suits would cause disruption of the
     states’ revenue collection systems equal to that
     caused by anticipatory relief. State tax collection
     officials could be summoned into federal court to
     defend their assessments against claims for refunds
     as well as prayers for punitive damages, merely on the
     assertion that the tax collected was willfully and
     maliciously discriminatory against a certain type
     of property. Allowance of such claims would result
     in this Court being a source of appellate review of
     all state property tax classifications.
Id. at 114 (citing Fair Assessment in Real Estate Ass’n, Inc. v.
McNary, 478 F. Supp. 1231, 1233-34 (E.D. Mo. 1979)).
Accordingly, the Supreme Court held that “taxpayers
are barred by the principle of comity from asserting
§ 1983 actions against the validity of state tax systems.”
McNary, 454 U.S. at 116. Taxpayers must first exhaust
the state remedies, and only after may they seek review
of the state court decision in the United States Supreme
Court. Id.
 Heyde argues that his case is distinguishable from
McNary because the process in Illinois is not a “plain,
No. 09-1388                                                 15

speedy and efficient” 2 remedy as McNary requires. Id.
To make this argument, Heyde relies heavily on Rosewell
v. LaSalle National Bank, 450 U.S. 503 (1981), a case
decided some eight months before McNary. There, the
Supreme Court found that the two year delay in the
Illinois property tax refund process, though regrettable,
was not “outside the boundary of a ‘speedy’ remedy.” Id.
at 520-21. Heyde argues that the delay in his case, which
is greater than two years, means that the state process is
no longer “plain, speedy and efficient.” Thus, he argues
he is entitled to pursue federal remedies at this time.
  But Heyde fails to recognize that since Rosewell and
McNary, we have continually found that the available
state procedures for challenging the Illinois tax system
are acceptable under McNary. See Scott Air Force Base
Properties, LLC v. County of St. Clair, Illinois, 548 F.3d 516,
522-23 (7th Cir. 2008) (finding that a full hearing and
judicial determination of any constitutional claims
under the system created by the Property Tax Code was
sufficient); Levy v. Pappas, 510 F.3d 755, 762 (7th Cir.
2007) (finding that a plaintiff cannot bring a federal
action when the plaintiff’s claim is that the state tax
system is singling her out); Fromm v. Rosewell, 771 F.2d
1089, 1092 (7th Cir. 1985) (finding that the state property
tax appeal was adequate and that principles of comity
precluded federal review).



2
  The Court noted that there is no difference between “plain,
adequate and complete” and “plain, speedy and efficient.”
ary454 U.S. at 116 n.8.
16                                                     No. 09-1388

  In Scott Air Force Base, we found that “Illinois taxpayers
are able to litigate their constitutional and other federal-
law challenges to state tax matters in the Illinois adminis-
trative and judicial system.” 548 F.3d at 523. And in
Levy, we held that principles of comity bar federal
action “[w]hen a plaintiff alleges that the state tax collec-
tion or refund process is singling her out for unjust treat-
ment.” 510 F.3d at 762.3 There, the plaintiff filed a § 1983
action against county officials arguing that the officials
retained taxpayers’ property tax refunds and retaliated
against the plaintiff for filing a state court action. We
held that McNary controlled, and the plaintiff’s § 1983
claims were barred under principles of comity. Id.
  Heyde also cites Colonial Pipeline Co. v. Collins to
support his argument. 921 F.2d 1237 (11th Cir. 1991). In
Colonial Pipeline, the Eleventh Circuit found that a
district court erred in concluding it lacked jurisdiction
to hear a challenge to Georgia’s ad valorem tax system
before the court conducted a “full factual inquiry into
the truthfulness of [the plaintiff’s] allegations con-
cerning the adequacy of state remedies for its constitu-
tional claims.” Id. at 1244. What Heyde leaves out, how-
ever, is the reason the court disagreed with the
district judge in that case: recent amendments to the tax


3
   We also held that the Tax Injunction Act and comity do not
bar federal action if “a plaintiff alleges that the state tax collec-
tion or refund process is giving benefits to someone else.” Levy,
510 F.3d at 762. The Supreme Court abrogated our decision
on the second holding. Levin v. Commerce Energy, Inc., 130
S.Ct. 2323, 2330 (2010).
No. 09-1388                                             17

system “ha[d] so significantly altered the assessment and
appeals processes . . . that their adequacy within the
meaning of [plain, speedy and efficient] remains an open
question.” Id. That is not the case here. We have con-
tinuously held that the Illinois tax system passes
muster under McNary.
  Therefore, while the delays in the Illinois system are
unfortunate, this case fits within the parameters of
McNary and our previous decisions. The Illinois system,
though far from perfect, is “plain, speedy and efficient”
as understood in McNary. The district judge correctly
granted the Assessors’ motion for summary judgment.
Pursuant to principles of comity, Heyde must exhaust
his available state remedies.
  The Assessors also argue that they are entitled to quali-
fied immunity. But because we believe the case was
correctly dismissed without prejudice under principles
of comity, we do not reach this issue.
  As we approach the end of our consideration of this
case, we note a fallback argument advanced by Mr.
Heyde. He says if we affirm the district judge’s grant of
summary judgment to the Assessors on comity grounds,
we should vacate the order granting the Rule 12(b)(6)
motion to dismiss filed by the BOR members based on
absolute immunity. Affirming the grant of summary
judgment, Heyde maintains, means the district court
should have also dismissed the case without prejudice
against the BOR members based on comity. The judge
should not, the argument goes, have decided the
question of immunity.
18                                              No. 09-1388

  We disagree with Heyde’s alternative argument. When
the BOR members moved to dismiss, the issue of comity,
which is an affirmative defense, was not raised. As the
case stood at that time, the district judge had juris-
diction to decide the issue that was raised: Are the mem-
bers of the BOR entitled to a ticket out of the case
because they enjoy absolute immunity from the type of
claim being asserted against them? Once that question
was answered in favor of the BOR members, it became
the law of the case. The later introduction into the case
of the issue of comity by the Assessors in their motion
for summary judgment did not require a trip back in
time to when the Rule 12 motion was decided.
  Finally, we turn to the district judge’s denial of Heyde’s
Rule 59(e) Motion for Reconsideration. We review this
decision for abuse of discretion. Andrews v. E.I. DuPont
de Nemours and Co., 447 F.3d 510, 515 (7th Cir. 2006). Rule
59(e) allows a court to amend a judgment “only if the
petitioner can demonstrate a manifest error of law or
present newly discovered evidence.” Obriecht v. Raemisch,
517 F.3d 489, 494 (7th Cir. 2008). Here, Heyde has not
produced any evidence that the district judge’s grant of
absolute immunity to the BOR members was a
manifest error of law or fact. And as we discussed, the
district judge correctly granted the BOR’s Rule 12(b)(6)
motion. Therefore, there is no evidence that the
district court abused its discretion when it denied
Heyde’s motion for reconsideration.
  In sum, the actions of the BOR members are quasi-
judicial in nature and they are accordingly entitled to
No. 09-1388                                           19

absolute immunity. Moreover, under McNary and under
our precedent, the district judge properly dismissed
without prejudice Heyde’s claims against the Assessors
citing principles of comity. The judgment of the district
court is A FFIRMED.




                         1-11-11